Citation Nr: 9927938	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or housebound status.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1954 to 
December 1955.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant's disabilities are right knee above-the-
knee amputation, hypertensive cardiovascular disease, visual 
impairment and chronic obstructive pulmonary disease.

2.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The appellant is not unable to dress or undress himself 
or to keep himself ordinarily clean and presentable, feed or 
clothe himself, and is not bedridden, or incapable of 
attending to the needs of nature without assistance.

4.  The appellant's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for his daily personal needs without regular personal 
assistance from others, nor do they result in an inability to 
protect himself from the hazards and dangers of his daily 
environment.

5.  The appellant's disabilities do not result in his 
confinement to his home and the immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension by reason of 
the appellant being in need of the regular aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).

2.  The criteria for a special monthly pension by reason of 
the appellant being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has contended that he is in need of the regular 
aid and attendance of another person, namely his girlfriend, 
in order to accomplish the activities of daily living.  He 
has medical problems including hypertension, chronic 
obstructive pulmonary disease, dyspnea and amputation of one 
leg.  He cannot wear his leg prosthesis because it is broken 
and cannot be repaired.  He uses crutches to get around and 
can only walk about 20-25 feet before it starts to hurt him.  
His girlfriend prepares all of his meals and cleans his 
house.  In the event of a fire, his only means of escape are 
the crutches.  He is unable to drive and provide for himself 
without assistance on a regular basis, which he needs to 
protect himself from hazards or dangers incident to his daily 
environment.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
The appellant has been found permanently and totally disabled 
for pension purposes and has submitted evidence in the form 
of his contentions and other lay statements that he is in 
need of the regular aid and attendance of the another person.  

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records from VA sources were obtained as well as all 
sources identified by the appellant or his representative.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  The Board finds that the duty to 
assist the appellant has been satisfied.

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) blind, or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less, or (2) a patient in a nursing home on 
account of mental or physical incapacity, or (3) establishes 
a factual need for aid and attendance.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  Bedridden will be a proper basis for 
the determination.  For the purpose of this regulation, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with the condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

Pension benefits are payable by reason of being housebound 
when, in addition to having a single permanent disability 
rated as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his disabilities to his dwelling and the immediate 
premises, or if institutionalized to the ward or clinical 
area.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§ 3.351 (1998).

An examination was conducted in August 1997.  The appellant's 
chief complaint was of right leg pain and his right leg 
amputation in 1977 was noted.  He had not walked in 2 years.  
His chest was abnormal with wheezing bilaterally and cough 
noted.  This improved with aerosol treatment.  His heartbeat 
was regular, abdomen soft with normal bowel sounds.  There 
was pain to palpation and edema in his extremities.  
Diagnoses included right leg pain, hypertension, shortness of 
breath with exertion, bronchitis, and chronic obstructive 
pulmonary disease with dyspnea.

A medical examination to determine the need for aid and 
attendance was conducted in September 1997.  The appellant's 
posture and nutrition were normal.  His blood pressure was 
220/120 on the left and 190/100 on the right.  He reported 
being bedridden 5-6 hours per day on average.  He ambulated 
with crutches.  The right leg amputation was noted.  When 
asked to describe all other manifestations relating to every 
system and body part including the effect of age, the 
examiner noted the right leg amputation and essential 
hypertension.  The appellant's vision was said to be 20/200 
in both eyes without glasses.  The appellant was able to feed 
himself unassisted, and did not require aid to attend to the 
wants of nature.  He did not require aid to protect himself 
from hazards or danger incident to his daily environment.  He 
was competent.  Hypertensive cardiovascular disease, visual 
acuity difficulty and above-the-knee amputation of the right 
leg were diagnosed.

In an August 1998 letter, the appellant's ophthalmologist 
wrote that the appellant had uncorrected astigmatism and 
presbyopia, but when corrected he could see 20/20 at distance 
and near.  His intraocular pressures, dilated fundus 
examination and remainder of his examination were normal.

A VA examination for aid and attendance and housebound status 
was conducted in August 1998.  The appellant was status post 
right herniorrhaphy and right above-the-knee amputation.  He 
was being treated for hypertension diagnosed 6 months 
earlier, apparently with no target organ damage.  The 
appellant denied being legally blind.  He was ambulating on 
crutches because his prosthesis was broken.  He was still 
driving.  He or his girlfriend did the cooking and shopping.  
He still wrote out his checks and read the newspaper.  Most 
days he got up and went fishing.  He performed all of his 
self-care insofar as shaving, bathing, dressing etc.  He was 
said to lead a rather full life and be perfectly capable of 
protecting himself against the dangers and hazards of 
everyday living.  

On examination his blood pressure was 166/77.  He appeared 
somewhat younger than his stated age.  He was pleasant, alert 
and oriented to person, place and time.  He was fairly 
severely overweight.  His skin was clear and of normal 
turgor.  No cervical, supraclavicular, axillary or groin 
adenopathy was appreciated.  He was normocephalic.  
Conjunctiva and sclera were clear.  His external ocular 
movements were full.  On funduscopic examination the disks 
were clear with no signs of hemorrhages or exudate noted.  
The tympanic membranes were intact bilaterally.  There was no 
sinus percussion tenderness over the frontal or the bilateral 
maxillary sinusoidal cavities.  There was no 
temporomandibular joint tenderness or pain elicited.  His 
tongue was midline.  His poster pharynx was clear.  His 
tongue was nicotine-coated.  He had full dentures in place.  
The neck was supple without masses or thyromegaly.  His chest 
tympany was normal and clear to auscultation and percussion.  
There was no increase in the anterior-posterior diameter and 
he had no clubbing.  Examination of his cardiovascular was 
normal with respect to rate, rhythm and heart sounds.  There 
was no pedal edema.  Left dorsalis pedis and posterior tibial 
pulses were +1.  The abdomen was nontender without masses or 
tenderness.  The herniorrhaphy scare was noted and the 
genital/rectal examination was otherwise normal.  There was 
no tenderness throughout the entire posterior vertebral 
processes and range of motion was normal.  The upper 
extremities were normal on gross inspection.  Limb strength 
and muscle bulk were symmetrical and normal insofar as grip.  
External rotation of the right shoulder was slightly reduced 
without palpable tenderness in any of the joints.  The right 
above-the-knee amputation stump was well healed, smooth, 
clear and without skin breakdown.  Range of motion in the 
left lower extremity was normal, as was flexion in the right 
hip.  The appellant ambulated with crutches.  The examiner 
concluded the appellant was obviously not housebound.  He was 
obviously doing all of his own self care insofar as bathing, 
shaving, driving.  He was active in the outdoors with 
fishing.  The diagnoses included status post right above-the-
knee amputation, status post right herniorrhaphy, obesity, 
hypertension, former history of alcoholism, and long history 
of nicotine abuse.

In support of his contentions, the appellant submitted a 
letter from his girlfriend.  She indicated that she provided 
the following services to the appellant due to his 
disability: cook all meals; wash clothes; wash hair; help 
with shower; do all shopping for food, clothes and medicine; 
90 percent of the driving; banking and bill paying.

The RO has assigned evaluations. His current nonservice- 
connected disabilities are a right above-the-knee amputation 
rated as 60 percent disabling, hypertensive cardiovascular 
disease rated as 10 percent disabling and chronic obstructive 
pulmonary disease rated as 10 percent disabling. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has vision correctable to 20/20 and therefore 
is not considered blind or nearly blind for aid and 
attendance purposes.  He lives at home with his girlfriend 
and is not a patient in a nursing home.

The evidence does not establish a factual need for aid and 
attendance.  The appellant is able to dress himself without 
assistance.  The appellant and his girlfriend have asserted 
that he needs her help in the shower and in washing his hair.  
However, the medical examiners in September 1997 and in 
August 1998 reported that he performed all of his own self-
care.  Although the appellant is competent to report what he 
needs help with, the Board is persuaded by what he has 
reported to two different examiners on two other occasions.  
Furthermore, the objective opinion of two examiners as to his 
ability to perform these tasks is of greater probative weight 
when balanced against the appellant or his girlfriend's lay 
statements.  The examiners are disinterested and trained 
professionals.  His range of motion is nearly normal in all 
extremities; his strength was good and symmetrical.  The 
appellant has asserted that he relies on crutches for 
ambulation and therefore would not be able to flee in case of 
fire.  This he asserted has rendered him incapable of 
protecting himself from the dangers incident to his daily 
life.  The Board finds this argument unpersuasive.  Although 
his form of ambulation impedes his mobility, he still is able 
to ambulate, drive and go fishing.  This does not rise to a 
level of immobility that prevents him from protecting 
himself.  Likewise this evidence does not demonstrate that he 
is bedridden.  Two competent examiners who have conducted 
examinations that identified all of his most limiting 
disabilities have determined that the appellant is not in 
need of regular aid and attendance.  There is no competent 
objective evidence that the services that the appellant's 
girlfriend performs for him are necessary rather than 
voluntary.  The Board finds that the preponderance of the 
evidence is against a claim for special monthly pension based 
on the need for aid and attendance and it is denied.  

The Board has considered his housebound status.  The 
appellant does not have a single permanent disability rated 
as 100 percent.  His leg amputation disability has been rated 
as 60 percent disabling, however neither medical examiner has 
found him housebound.  The amputation does not involve 
disarticulation of the thigh and the rating schedule does not 
provide a 100 percent evaluation for amputation.  Code 5160.  
The eye impairment is correctable to 20/20, thus 
noncompensable.  The hypertension does not involve other 
organs, thus the maximum evaluation is 60 percent.  Code 
7101.  There is nothing to suggest that the respiratory 
impairment meets any of the criteria for a 100 percent 
evaluation under the codes for bronchitis or chronic 
obstructive pulmonary disease.  Codes 6600 and 6604.  The 
examiner in 1998 stated that he was obviously not housebound.  
The appellant himself has reported that he drives sometimes 
and goes fishing.  Therefore, the preponderance of the 
evidence is against a claim for special monthly pension based 
on housebound status.  There is no doubt to be resolved.


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.  Special monthly pension is by reason 
of being housebound is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

